PER CURIAM.
Epitomized Opinion
These actions were brought in the Cuyahoga Common Pleas by Tarbell to recover a balance on a written contract for the sale of real estate to Diether. The balance of $6200 in form of mortgages was not paid, and upon suit brought in Common- Pleas, foreclosure judgment and sale of property resulted. Under the contract, there was still a balance of $2900 due, and when sued for in Common Pleas Court a demurrer was filed by Diether, which was sustained. The plaintiff not desiring to plead further, had judgment declared against him. '
The Court of Appeals in reversing this judgment with direction to overrule the demurrer held:
Although Tarbell’s petition is not cunningly drawn, it states a cause of action that would be good as against a demurrer.